The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is in response to Applicants 12/01/2021 amendment(s) /response(s) in the Application 16/822,732 by KO et al. for “METHOD FOR TRANSMITTING AND RECEIVING PHYSICAL RANDOM ACCESS CHANNEL AND APPARATUS THEREFOR”, filed on 03/18/2020. The amendment/response has been entered.

Response to Amendment
Per the 12/01/2021 Amendment:  
Claims 2, 6, 10 and 14 are cancelled.
Claims 1, 3, 5, 7, 9, 11, 13 and 15 are amended. 
Claims 1, 3-5, 7-9, 11-13 and 15-16 are pending.

In view of the 12/01/2021 claim amendments, i.e., “wherein the starting symbol is included in the 2nd half, wherein the 2nd half is configured as the last 7 symbols among 14 symbols of the PRACH slot, and wherein the starting symbol included in the 2nd half and the preamble format satisfy a preconfigured corresponding relation” (as recited in claim 1, 5, 9 and 13), in combination with the other limitations, the previous rejection to said claims under 35 U.S.C. 103 are withdrawn.

Allowable Subject Matter
Claims 1, 3-5, 7-9, 11-13 and 15-16 are allowed.  

The following is an examiner’s statement of reasons for allowance:

Applicants remarks (submitted on 12/01/2021) have been fully considered and have been found to be persuasive. These remarks, along with the amendments filed “wherein the starting symbol is included in the 2nd half, wherein the 2nd half is configured as the last 7 symbols among 14 symbols of the PRACH slot, and wherein the starting symbol included in the 2nd half and the preamble format satisfy a preconfigured corresponding relation” (as recited in claim 1, 5, 9 and 13) have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, read on the claims as amended. The closest prior art found is as follows:

For example, with respect to claim 1, Kwak et al. (US2020008247A1) teaches A method for a user equipment (UE) in a wireless communication system, the method comprising: (KWAK, Fig. 22, paragraph 168, teach a UE in a wireless communication system.) 
receiving configuration information related to a physical random access channel (PRACH); (KWAK, Fig. 22, step 2210, paragraph 168-169, teach the UE receiving higher layer signaling configuring resources for PRACH based on resources for a SSB.) 
and transmitting, based on the configuration information, the PRACH in a PRACH occasion among at least one PRACH occasion, (KWAK, Fig. 22, step 2220, paragraph 170, teach transmitting, based on the configuration, random access preamble via PRACH occasion of configured resources.)
wherein the at least one PRACH occasion is included in a PRACH slot, (KWAK, Fig. 13, paragraphs 124-127, teach at least one PRACH occasion included in a PRACH slot.) 
wherein a number of the at least one PRACH occasion is related to (i) a preamble format of the PRACH (KWAK, Fig. 13, paragraphs 124-127, teach the PRACH occasion related to a preamble format of the PRACH. Furthermore, Figs. 15-16, paragraphs 145-147, also teach the PRACH occasion related to the preamble format.) and (ii) a starting symbol at which the at least one PRACH occasion is started, (KWAK, Figs. 15-16, paragraphs 145-147, teach the PRACH occasion related to a starting symbol.)
and wherein the starting symbol and the preamble format satisfy a preconfigured corresponding relation. (KWAK, Figs. 15-16, paragraphs 145-147, teach the preamble format and starting symbol satisfying preconfigured (RRC via PBCH, RMSI, or SIB) corresponding relationships.)
	Although KWAK teaches (Fig. 13, paragraphs 123-127 and Fig. 14, paragraphs 141-144) configuring a mapping between SSB and PRACH resources, wherein a division number is defined that divides the PRACH resources inside the PRACH periodicity to avoid collisions, KWAK does not specifically describe wherein the starting symbol is included in a 2nd half of the PRACH slot,


Ohara et al. (US20200229236A1) teaches wherein the starting symbol is included in a 2nd half of the PRACH slot, (OHARA, Fig. 9B, paragraph 78, teach configuring the start of RACH resources as starting in slot #5 (i.e. in a 2nd half of the PRACH slot).)

AMURU et al. (US20190104554A1) is directed to a bandwidth part (BWP) configuration comprising RACH resource for each BWP for a RACH procedure (Abstract). Particularly, see Fig. 21, paragraphs 229-231, teach performing a RACH procedure on a selected BWP from a set of BWPs using RACH resources for the selected BWP indicated in the BWP configuration (step 2104).

HWANG et al. (US20180279135A1) teaches, at Fig. 7, steps 701-704, paragraph 44, performing an access procedure over obtained PRACH resources associated with an SS block, set of OFDM symbols, and numerology.

Guo et al. (US20180167979A1) is directed to receiving, from a base station (BS), random access channel (RACH) configuration information including RACH chunk information corresponding to at least one antenna beam including a beam identifier (ID), and determining a RACH chunk based on the RACH configuration information received from the BS (Abstract). Specifically, see Fig. 12, paragraphs 197-204, teaching determining a RACH based on RACH configuration information (step 1210) and transmitting a RACH preamble based on the determined RACH chunk (step 1215).

Aiba et al. (US20180220450A1) is directed to a UE receiving an index for a plurality of occasions for a PRACH and each of the plurality of occasions for the PRACH are associated with each of downlink signals (Abstract). Particularly, see Fig. 20, steps 2004, 2010, paragraphs 189-194, teach receiving an index for a plurality of occasions for a PRACH and determining an occasion for the PRACH from the plurality of occasions for the PRACH.

However, none of these references, taken alone or in any reasonable combination, teach the claims as amended, particularly, “wherein the starting symbol is included in the 2nd half, wherein the 2nd half is configured as the last 7 symbols among 14 symbols of the PRACH slot, and wherein the starting symbol included in the 2nd half and the preamble format satisfy a preconfigured corresponding relation” as similarly recited independent claims 1, 5, 9 and 13. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Double Patenting
Patent Numbers 10,624,136, 10,798,751 belong to the same Patent Family and teach information that is relevant to the current Application, because they present inventions that are similar to the current Application, and the inventive entity is the same as the current Application. However, a double patenting rejection does not need to be applied, because their claims are sufficiently distinct, and because it would not have been obvious to configure the starting symbol as included in the 2nd half, wherein the 2nd half is configured as the last 7 symbols among 14 symbols of the PRACH slot, and wherein the starting symbol included in the 2nd half and the preamble format satisfy a preconfigured corresponding relation.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALLI Z BUTT whose telephone number is (571)272-5822.  The examiner can normally be reached on 9:00 AM - 5.30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/WALLI Z BUTT/Examiner, Art Unit 2412